United States Court of Appeals
                        For the First Circuit

No. 05-2587

                              SETH BADER,

                        Petitioner, Appellant,

                                  v.

                  WARDEN, NEW HAMPSHIRE STATE PRISON,

                         Respondent, Appellee.


                                ERRATA

     The opinion of this court issued on May 25, 2007, should be

amended as follows:

     On page 8, lines 9-12, change the first sentence to read:   "In

federal habeas proceedings directed to state prisoners, the federal

statute provides that findings by the state court are entitled to

substantial deference.     28 U.S.C. § 2254(d)(2), (e)(1) (2000)."

Following this sentence, a footnote should be added with the

following text:

     Bader argues that we need not pay any deference to the
     state court's factual finding that no leniency-for-
     testimony agreement existed because that finding was not
     rendered in the context of an evidentiary hearing. See,
     e.g., Bryan v. Mullin, 335 F.3d 1207, 1216 (10th Cir.
     2003), cert. denied, 541 U.S. 975 (2004). Bryan's no-
     deference rationale is inconsistent with the plain
     language of sections 2254(d) and (e), which require our
     deference to all state court factfinding which is not
     "unreasonable." See Lambert v. Blackwell, 387 F.3d 210,
     239 (3d Cir. 2004).

     On page 11, lines 1-6, change the first two sentences to read:
"In all events, Seth does not have sufficient evidence of an actual

agreement, made between the prosecutors and defense counsel, by

which Joseph would testify in exchange for leniency.        Absent

evidence that, if accepted, could overcome the deference due to the

state-court finding, there is nothing to be tried in an evidentiary

hearing."

     On page 12, lines 25-27, replace the final sentence on the

page with "This was hardly evidence that the state finding was

wrong."